DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (JP 61-227986), an English computer translation (CT1) is provided, in view of Shimizu et al (JP55-121994), an English computer translation (CT2) is provided.
Referring to claims 1 and 6, Abe et al teaches a method of producing a silicon single crystal ingot 5 using a silicon single crystal growth apparatus (Fig 1) having a crucible 10 storing a silicon melt 4 doped with an n-type dopant (antimony, phosphorous, arsenic), a chamber 1 accommodating the crucible 10, a pressure regulator (computer controlling pressure, vacuum pump and flow rate of Ar) controlling a pressure in the chamber, a pulling portion 2 pulling up a silicon single crystal ingot 5 from the silicon melt 4, a gas supply 21 for supplying Ar gas into the chamber, a gas exhaust 16 through which the Ar gas is discharged from the chamber, and a guide portion 9 provided above a surface of the silicon melt for guiding the Ar gas to flow 
	Abe et al does not teach a measurement step of measuring a gas concentration of a dopant gas containing the n-type dopant as a constituent element while performing the pulling and a pull condition controlling step so that the measured gas concentration falls within a target gas concentration range.
	In a method of Czochralski crystal growth, Shimizu et al teaches Czochralski single crystal growth where the amount of impurity doping gas, phosphorous, is controlled, and the concentration of dopant gas in the exhaust gas exhausted from the pulling path is measured during pulling using a measurement device 8, and the measurement information is sent constantly to a computer to control the amount of impurities in the single crystal by controlling the supply of doping gas (CT2 [0001]-[0003], Figs 1-3).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abe et al by measuring a gas concentration of a dopant gas containing the n-type dopant as a constituent element while performing the pulling so that the measured gas concentration falls within a target gas concentration range, as taught by Shimizu et al, to grow a crystal with a desired resistivity and dopant concentration.

	Referring to claim 3, the combination of Abe et al and Shimizu et al teaches gas concentration of the dopant gas discharged with the Ar gas on the Ar gas outlet side is measured (Shimizu CT2 [0002]).
	Referring to claim 5 and 9, the combination of Abe et al and Shimizu et al teaches antimony (Sb) and arsenic (As) (Abe CT1 lines 297-406).
	Referring to claim 8, the combination of Abe et al and Shimizu et al teaches a control unit (computer) controlling the lifting and rotating mechanism, the pressure regulator, the pulling portion, the gas supply, and the measurement unit, wherein one or more pulling condition values including at least one of the pressure in the chamber, a flow volume of the Ar gas, and a gap between the guide portion and the silicon melt are controlled using the control unit while performing the pulling so that the gas concentration measured by the measurement unit falls within a target gas concentration range (Abe CT1 lines 81-325; Shimizu CT2 [0002]).
	
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (JP 61-227986), an English computer translation (CT1) is provided, in view of Shimizu et al (JP55-121994), an English computer translation (CT2) is provided, as applied to claims 1-3, 5, 6, and 8-9 above, and further in view of Holder (US 5,795,381).
The combination of Abe et al and Shimizu et al teaches all of the limitations of claim 4 and 7, as discussed above, except the combination of Abe et al and Shimizu et al does not explicitly teach the gas concentration of the dopant gas is measured using a 
Holder teaches Czochralski growth and a detector may be facilitated by a vacuum pump and using mass analyzers or gas chromatographic detectors for quantifying gaseous reaction products in a detector sample (Abstract; col 8, ln 1-67; Fig  3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Abe et al and Shimizu et al by using a mass spectrometer, as taught by Holder, because substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-17 of copending Application No. 16/477,003 (‘003) in view of Shimizu et al (JP55-121994), an English computer translation (CT2) is provided.
 	‘003 claims a method of producing a silicon single crystal ingot using a silicon single crystal growth apparatus having a crucible storing a silicon melt doped with an n-type dopant, a chamber accommodating the crucible, a pressure regulator controlling a pressure in the chamber, a pulling portion pulling up a silicon single crystal ingot from the silicon melt, a gas supply for supplying Ar gas into the chamber, a gas exhaust through which the Ar gas is discharged from the chamber, and a guide portion provided above a surface of the silicon melt for guiding the Ar gas to flow along the surface of the silicon melt, comprising: a pulling step of pulling up the silicon single crystal ingot by the Czochralski process; and a pulling condition controlling step of controlling one or more pulling condition values including at least one of the pressure in the chamber, a flow volume of the Ar gas, and a gap between the guide portion and the silicon melt while performing the pulling,  (See ‘003 claims 8-12).
‘003 does not claim a measurement step of measuring a gas concentration of a dopant gas containing the n-type dopant as a constituent element while performing the pulling, so that the measured gas concentration falls within a target gas concentration range.
8, and the measurement information is sent constantly to a computer to control the amount of impurities in the single crystal by controlling the supply of doping gas (CT2 [0001]-[0003], Figs 1-3).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘003 by measuring a gas concentration of a dopant gas containing the n-type dopant as a constituent element while performing the pulling so that the measured gas concentration falls within a target gas concentration range, as taught by Shimizu et al, to grow a crystal with a desired resistivity and dopant concentration.
	Referring to claim 2, ‘003 claims a uniform crystal growth by measuring evaporation amount and Shimizu et al teaches that the measured gas concentration falls within a target gas concentration range to grow a crystal with a desired resistivity and dopant concentration (CT2 [0002]).
	Referring to claim 3, the combination of ‘003 and Shimizu teaches measuring gas from the exhaust (Shimizu CT2 [0002]).
	Referring to claim 4, the combination of ‘003 and Shimizu teaches measuring gas concentration using flame photometric. The combination of ‘003 and Shimizu does not claim a mass spectrometer. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of ‘003 and Shimizu by using a mass 
	Referring to claim 5, ‘003 claims Sb and As (See claim 8).
This is a provisional nonstatutory double patenting rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izunome et al (US 5,477,805) teaches Czochralski crystal growth and atmospheric pressure exhibits substantial effect to control the evaporation of Group-V element and oxygen (Abstract; col 3, ln 1-67).
Seki et al (US 5,129,986) teaches a Czochralski crystal growth wherein the Sb evaporation rate is controlled by controlling the pressure in the chamber such that the specific resistance through the whole length of the crystal can be controlled within a tolerable range (Abstract; col 5-6).
	Holder et al (US 2002/0112658) teaches Czochralski crystal growth comprising a detector for analyzing gaseous environment of the growth chamber from exhaust from the pulling chamber using mass analyzers or gas chromatographic detects and the control circuit control the semiconductor growth apparatus in response to the determination ([0010]-[0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714